Citation Nr: 1534406	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  12-22 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hepatitis. 

2.  Entitlement to service connection for a right leg disability, to include as secondary to service-connected low back disability.

3.  Entitlement to service connection for a left leg disability, to include as secondary to service-connected low back disability.

4.  Entitlement to an initial evaluation in excess of 30 percent for depression. 

5.  Entitlement to an initial compensable evaluation for bilateral hearing loss. 

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to October 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2009, December 2009, and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In April 2015, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of this hearing is associated with the claims file.  Additional evidence was received along with a waiver of the RO's initial consideration of the evidence.  See 38 C.F.R. § 20.1304 (2015).

The issues of entitlement to an increased evaluation for bilateral hearing loss, an initial increased evaluation for depression, entitlement to service connection for bilateral leg disabilities, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

At the April 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the application to reopen a claim of entitlement to service connection for hepatitis.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal concerning the issue of the application to reopen a claim of entitlement to service connection for hepatitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the veteran or by his or her authorized representative.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  

During a Board hearing in April 2015, the Veteran withdrew his appeal as to the application to reopen a claim of entitlement to service connection for hepatitis.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal as to that issue, and it is dismissed.





ORDER

The application to reopen a claim of entitlement to service connection for hepatitis is dismissed.


REMAND

The Veteran should be scheduled for additional VA examinations to ascertain the current severity of his service-connected depression and service-connected hearing loss.  During the April 2015 Board hearing, the Veteran alleged that the aforementioned disabilities had increased in severity since the most recent VA examinations in March 2013.  Accordingly, new VA examinations are warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

With respect to the claim for service connection for bilateral leg disabilities, remand is required to obtain an addendum opinion.  The April 2014 examination report indicates that the Veteran has intervertebral disc syndrome and 4/5 muscle strength testing indicating some diminished motor function in both lower extremities.  Nevertheless, the examiner did not comment on or assess any lower extremity radiculopathy.  In addition, it does not appear that the examiner considered relevant VA treatment records showing that the Veteran has complained of neuropathic pain and numbness in both legs for which he has been prescribed Gabapentin. 

The Board also finds that any decision with respect to the claims remanded herein also may affect the claim for a TDIU.  Thus, the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183.  As the claims should be considered together, it follows that any Board action on the TDIU claim, at this juncture, would be premature.  Thus, a remand of this entire matter is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral lower extremity disabilities, bilateral hearing loss, and depression.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain any outstanding, relevant medical records and associate them with the claims file.

2.  Secure any outstanding, relevant VA medical records, to include records from the VA facilities in Hickory, Salisbury, Charlotte, and Asheville, North Carolina.  

3.  After any additional records are associated with the claims file, provide the Veteran with the appropriate VA examination to ascertain the current severity and manifestations of his depression associated with degenerative disc disease with compression fracture at L4.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The examiner must report all signs and symptoms necessary for evaluating the disorder under the rating criteria.  An explanation for all opinions expressed must be provided.

4.  Provide the Veteran with the appropriate VA examination to ascertain the current severity of his bilateral hearing loss.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The examiner must report all signs and symptoms necessary for evaluating the disorder under the rating criteria.  An explanation for all opinions expressed must be provided.

5.  Request an addendum opinion from the VA examiner who conducted the April 2014 examination, if available, to determine the nature and etiology of the Veteran's bilateral leg disabilities.  Another VA examination is not necessary, unless the VA examiner determines it is necessary to provide the requested opinions.  If the physician who examined the Veteran in April 2014 is not available, the opinion should be rendered by another qualified examiner.  A complete rationale for all opinions offered is requested.  

The Veteran asserts that he has developed neurological symptoms in both legs due to his service-connected lumbar spine degenerative disc disease.  

The examiner is asked to discuss whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral leg disabilities, if found, are either (1) caused by (proximately due to) or (2) aggravated (chronically worsened beyond normal progression) by his service-connected low back disability (degenerative disc disease with compression fracture at L4).  

In rendering the opinion, the examiner should consider the April 2014 VA examination indicating the Veteran has intervertebral disc syndrome of the thoracolumbar spine in addition to 4/5 motor strength in both lower extremities; the February 2013 VA treatment record showing complaints of bilateral leg numbness with weakness in the right hip without relief from Gabapentin and the examiner's note regarding the prescription for an increased dose of Gabapentin for the neuropathic pain component related to the back.  

6.  After the above has been accomplished, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, to include additional development or medical opinions for the TDIU claim if deemed appropriate.

7.  Then, the record should again be reviewed.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


